El Juez Asociado Señor Wole
emitió la opinión del tribunal.
La demandante y apelante, Josefa de García, inició una demanda de daños y perjuicios ante la Corte de Distrito de San Juan contra la firma Figueroa & Gautier, Augusto Gautier Mandry y la Great American Indemnity Co. para reco-brar los daños resultantes de un accidente. Alegó que fué estropeada por un automóvil perteneciente a Figueroa & Gautier mientras el mismo era negligentemente conducido por Augusto Gautier Mandry, uno de los socios de dicha mercan-til. Se hizo figurar como demandada la Great American Indemnity Co. como aseguradora de la firma Figueroa & Gautier. Luego de celebrado el juicio, la corte inferior deses-timó la demanda sin costas.
Una lectura cuidadosa de la transcripción de la evidencia nos ha convencido de que los hechos declarados por la corte de distrito en torno a la forma en que ocurrió el accidente lestán sostenidos por la preponderancia de la prueba. La porte halló que el día del accidente Josefa de García se dis-iponía a cruzar la Avenida Ponce de León de Norte a Sur [por un sitio que queda más o menos frente al Capitolio; que *898ella se tiró a la calle por delante de un automóvil que se hallaba estacionado al mismo lado de la avenida, de frente para San Juan; que el demandado, Augusto Grautier, condu-cía el vehículo en dirección a San Juan, bastante a la dere-cha y a moderada velocidad; que en el mismo momento en que el automóvil del demandado cruzaba junto al vehículo que estaba estacionado la demandante salió frente al demandado y a éste le fué absolutamente imposible detenerse a tiempo para evitar arrollarla, pero que advirtió el momento en quej la rueda delantera pasó sobre el cuerpo de la demandante y entonces detuvo el vehículo; que el demandado llevó entoncesl a la demandante al hospital más cercano e hizo que un médico] la asistiera.
La corte inferior exoneró al demandado de toda negligen-cia e indicó que la negligencia allí existente debía imputarseb a la demandante misma.
La apelante señala tres errores en relación con el análisii de la prueba y la decisión final de la corte. El caso, a nues-tro juicio, no requiere que se discuta ninguna parte de 1¡ transcripción de la evidencia, toda vez que creemos que ni existe una base real para alterar las conclusiones de hech-de la corte inferior. No se cometió ninguno de los errorej señalados. Estamos de acuerdo con la siguiente aseveraoióij de la corte inferior:
“La prueba toda demuestra que fué éste un accidente desgraciada del cual no son responsables los demandados, por lo que procede uní sentencia declarando sin lugar la demanda, sin especial eondenaeiój de costas.”

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.